36 U.S. 55 (____)
11 Pet. 55
SAMUEL VEAZIE
v.
IRA WADLEIGH ET AL.
Supreme Court of United States.

Mr. Smith and Mr. Butler, of counsel for the plaintiff.
*59 Mr. Justice STORY delivered the opinion of the Court.
This is a case certified from the circuit court for the district of Maine, upon a division of opinion of the judges of that court, upon certain questions which arose in the progress of the trial of the cause. These questions were certified to this Court at the last term, upon the motion of the plaintiff. On the 15th of December last, the plaintiff filed in the clerk's office of the circuit court, (it being vacation,) a written declaration, as follows:  "I hereby notify you that the action of trespass, which is now pending in said court, to await the decision of certain questions carried up to the Supreme Court, is discontinued by me; and that the same disposition will be made of the case in the Supreme Court at Washington, as soon as it meets at Washington. You will therefore please to file this in the case, and notify the counsel for the defendants of the same, and that their legal costs in the said circuit court may be immediately made up, and the same will be paid." Due notice was accordingly given to the counsel of the defendants; and the counsel for the plaintiff have accordingly, at the present term, made a motion in this Court, under these circumstances, to discontinue the cause here, and to withdraw the record. The motion is resisted on the other side, upon the ground that the defendants have an interest in having these certified questions decided by this Court; of which they cannot be deprived without their own consent, by the dismissal of the cause.
The point is confessedly new, and we have therefore thought it right, after the argument, to give it full consideration, with reference to the future practice of the Court.
*60 The act of 1802, ch. 31, sec. 6, under which this case has been certified, provides, "That whenever any question shall occur before a circuit court, upon which the judges shall be opposed, the point upon which the disagreement shall happen, shall, during the same term, upon the request of either party, or their counsel, be stated, under the direction of the judges; and certified, under the seal of the court, to the Supreme Court, at their next session to be held thereafter, and shall, by the said Court, be finally decided. And the decision of the Supreme Court, and their order in the premises, shall be remitted to the circuit court, and be there entered on record, and shall have effect according to the nature of the said judgment and order; provided, however, that nothing herein contained shall prevent the cause from proceeding, if, in the opinion of the court, further proceedings can be had without prejudice to the merits."
In construing a statute providing for such a novel mode of obtaining the decision of an appellate court upon the matters of controversy between the parties, it is not surprising that there should be some difficulty in ascertaining the precise rights of the parties; whether the party upon whose motion the questions are brought here, is to be treated like a plaintiff in error, as entitled to dismiss his own certified cause at his pleasure; or whether the other party is entitled to retain the cause for his own benefit, and to insist upon a final adjudication of the questions here. It is clear that the statute does not, upon the certificate of division, remove the original cause into this Court; on the contrary, it is left in the possession of the court below for the purpose of further proceedings, if they can be had without prejudice to the merits; so that, in effect, the certified questions only, and not the original cause, are removed to this Court. In the next place, looking to the intent and objects of the provision, which are to enable the court below to proceed to a final adjudication of the merits of the cause, it seems equally clear, that if the original cause is entirely withdrawn from the cognisance of the circuit court by discontinuance, or otherwise, there is no ground upon which this Court should be required to proceed to decide the certified questions, since they are thus become mere abstract questions. They are but incidents to the original cause, and ought to follow the fate of their principal. We have no doubt, then, that upon the true construction of the statute, if a discontinuance had been actually entered in the circuit court of Maine, in term, the record here ought not further to be acted upon by us but a withdrawal or dismissal of the certified questions *61 ought to be allowed. If it were necessary to accomplish this object in the most formal way, we should order the case to stand continued until the next term of this Court; so that the plaintiff might, in the intermediate time, make an application to the circuit court in term, to enter a discontinuance thereof in that court.
The only point of difficulty is, whether the filing of the above paper in the circuit court, in vacation, constitutes, per se, a discontinuance of the original cause; without any action of the circuit court thereon, upon which this Court ought now to act. According to the practice of some of the courts in the Union, it is understood to be the right of the plaintiff to enter a discontinuance of the cause at any time, either in term or in vacation, upon the payment of costs, before a verdict is given, without any formal assent of, or application to, the court; and that thereupon the cause is deemed, in contemplation of law, to be discontinued. In Massachusetts and Maine, a different practice is understood to prevail; and the discontinuance can only be in term, and is generally upon application to the court. In many cases, however, in these states, it is a matter of right. In Haskell v. Whitney, 12 Mass. R. 49, 50, this doctrine was expressly recognised. The court, on that occasion, said: "The plaintiff or demandant may, in various modes, become nonsuit, or discontinue his cause at his pleasure. At the beginning of every term at which he is demandable, he may neglect or refuse to appear. If the pleadings are not closed, he may refuse to reply, or to join an issue tendered; or after issue joined, he may decline to open his cause to the jury. The court also may, upon sufficient cause shown, allow him to discontinue, even when it cannot be claimed as a right, or after the cause is opened and submitted to the jury." Before trial, then, the plaintiff may, in many cases, as a matter of right, discontinue his cause according to the practice of the state courts; at any time when he is demandable in court. After a trial or verdict, he can do so only by leave of the court, which it may grant or refuse, in its discretion. But, under ordinary circumstances, before verdict, it is almost a matter of course to grant it upon payment of costs, when it is not strictly demandable of right.
Under the circumstances of the present case, we have no doubt that the plaintiff is estopped, hereafter, to withdraw his assent to the discontinuance of his suit in the circuit court; and that that court possesses full authority to enter such discontinuance at its next term, upon the mere footing of the paper filed in the clerk's office, without *62 any further act of the plaintiff. We think, too, that it would be the duty of that court to allow the entry of such discontinuance, upon the application of the plaintiff; as he certainly has a right, in that or some other form, to decline to proceed further in the suit, or to prosecute it further, subject to the payment of costs to the defendants. In substance, then, we think the original cause in the circuit court ought now to be treated by us as virtually at an end, for all the purposes of requiring our decision upon the certified questions; and that the motion to withdraw the record, and discontinue the case, ought to be granted.
In making this decision, we wish to be understood as not meaning to intimate that the party, upon whose motion any questions are certified to this Court under the statute, has a right, generally, to withdraw the record, or discontinue the case here; while the original cause is retained in the circuit court for ulterior proceedings. That is a point of a very different nature from that now before us, and may require very different principles to govern it. It will be sufficient to decide it, when it shall arise directly in judgment.
On consideration of the motion made in this cause, on a prior day of the present term of this Court, to wit: Thursday, the 12th inst. by Mr. Smith, of counsel for the plaintiff, to dismiss this cause, and of the arguments thereupon had, as well in support of as against the motion, it is now here considered by the Court, that said motion be, and the same is hereby granted. Whereupon it is now here ordered and adjudged by this Court, that this cause be, and the same is hereby dismissed.